DETAILED ACTION
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Claim Objections
Claim 1 is objected to because of the following informalities: “barrell” in line 2 should be --barrel--; and, “wall” in line 6 should be preceded by --a--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
Claims 1, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0196300 to Williamson, IV (“Williamson”).
Re: claim 1, Williamson discloses the claimed invention including a recoil system for a firearm comprising: a barrel 21, e.g., Figs. 2A and 2B; a chamber 40; a cartridge (gauge 10 is the functional equivalent of a cartridge) that is nested into the chamber further than the overall length of the cartridge (compare Fig. 2A with 2B) so that the cartridge is capable of* (*see below) moving rearward under pressure while receiving support from walls or [a] wall of the chamber, ¶ [0005]; a bolt/carrier unit (represented by bolt locking lugs 32, 34) that is partially or completely nested into the chamber prior to the cartridge being fired, as shown.
*With respect to capable of moving rearward, it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.
Williamson discloses:
Once the trigger is pulled a spring urges the firing pin forward to strike the primer at the rear of the cartridge. The firing pin impact ignites the powder charge inside the cartridge. The release of the firing pin also releases spring tension on the locking lug surface holding the cartridge into the chamber. If there is any clearance or space between locking lugs of the bolt and the action retaining surfaces, the locking lugs will most likely jump rearwardly until they come to the hard stop of the action or breach, ¶ [0005],

	and continues:

When the primer ignites the powder charge, the explosion expands inside the cartridge forcing the walls of the brass cartridge out against the walls of the firearm chamber until the cartridge can no longer expand because the cartridge is fully supported by the steel of the chamber and bolt face. In addition to radial expansion there is longitudinal expansion and movement. With no place else to go, expanding gases force the bullet out through the bore of the firearm. Before that happens, however, the expanding gases push the bullet forward towards the muzzle and push the brass case rearward against the bolt face. As the case moves rearward pushing on the bolt face and retaining lugs, it will take up any tolerances or space in the bolt lug interface with the action, id.

32, 34 and stops 44, 46, respectively, can be seen.  The entirety of the area between callouts 50, 38, or 36 and the stops 44, 46 can broadly yet reasonably be construed as part of chamber 40.  Thus, the cartridge is nested into the chamber further than an overall length of the cartridge, as evidenced by the lack of such spaces after release of the firing pin causes the lugs to jump rearwardly, id.  This suffices to meet this portion of the claim.  Note that the second passage also discloses that “the expanding gases … push the brass case rearward against the bolt face” and “the case moves rearwardly …,” id.
Further, Williamson discloses rearward movement of the cartridge under pressure while receiving radial support from “the steel of the chamber and bolt face,” id.
Thus, Williamson fairly meets the claimed invention.
Re: claim 5, Williamson satisfies a closed bolt configuration.
Re: claim 7, Williamson satisfies being capable of operating at least in a single shot configuration.
Claim Rejections - 35 USC § 103
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Williamson.
As previously asserted with respect to another reference, Williamson discloses the claimed invention except for an open or partially open bolt configuration explicitly. It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute an open or partially open bolt configuration for the disclosed, albeit inherently, closed bolt configuration, since the equivalence of open and closed bolt configurations for their use in the firearm art and the selection of any known equivalents to a closed bolt configuration would be within the level of ordinary skill in the art. Particularly, even a “partially open bolt” configuration is the functional equivalent of an open bolt configuration. Given that open and 
Rationale: “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395. Here, there is no evidence that substituting an open bolt configuration for a closed bolt configuration would yield more than predictable results.
Claims 3, 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of US 9,638,484 to Friend (previously cited).
Re: claim 3, Williamson discloses the claimed invention as applied above except for further comprising existing recoil control in addition to the chamber nested bolt.
Friend discloses headspace criticality, 1:26-34, particularly, 1:31-34, with respect to “an AK 47 or AR 15 [rifle],” 1:13-15, which are known to utilize existing recoil control devices, i.e. recoil spring assemblies, in the same field of endeavor for the purpose of changing and converting to different calibers and barrel lengths, id., at 1:28-30.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Williamson as taught by Friend in order to change and convert to different calibers and barrel lengths.  Further rationale: All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Re: claim 6, as noted previously, at least the AR 15 firearm disclosed by Friend utilizes a buffer and buffer spring, which is a form of damper, to control rate of recoil and return of the bolt/carrier to the chamber.
Re: claim 9, friction between surfaces is a property measured along a continuum and there is no such thing as zero friction between two interacting surfaces.  Thus, whether expressly articulated by Williamson, friction is inherent between the cartridge and the chamber, particularly given the disclosure of gases expanding the cartridge within the chamber.
Friction is a force usually described as either static or sliding in a direction opposite the motion of the object.  As noted above, there is no such thing as zero friction.  Thus, any amount of friction would tend to “slow the bolt,” as claimed.
Re: claim 10, as was previously asserted, surface irregularities are inherent in any material—even metals having a highly polished surfaces.  Thus, the surface of the chamber inherently includes deformations as claimed.  Whether such are intended to increase friction, such is an intended use of the inherent structure and, as noted above, friction is inherent.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
17-May-21